t c no united_states tax_court sprint corporation and subsidiaries f k a united telecommunications inc petitioner v commissioner of internal revenue respondent docket no filed date p a telephone company purchased certain telecommunications equipment digital switches that required computer_software to operate p claimed investment tax_credits itc and depreciation_deductions under the accelerated_cost_recovery_system acrs with respect to the total cost of each digital switch which included the cost of the software used in each switch r determined that p's expenditures allocable to the software did not qualify for the itc or depreciation under the acrs p treated property known as drop and block as 5-year_property as defined in sec_168 i r c r determined that the property was 15-year public_utility_property for the years in issue the property was depreciated under the acrs held p's expenditures allocable to the software qualify for the itc and depreciation under the acrs norwest corp subs v commissioner t c ___ is followed held further drop and block is 5-year_property under sec_168 i r c jay h zimbler michael a clark michael r schlessinger and william j mckenna jr for petitioner alan m jacobson john w duncan and patricia pierce davis for respondent halpern judge respondent determined deficiencies in petitioner's federal income taxes for the years and in the amounts as follows year deficiency dollar_figure big_number big_number big_number sprint corporation sprint or petitioner is a kansas corporation with its principal office in westwood kansas formerly known as united telecommunications inc petitioner officially changed its name to sprint corporation as of date unless otherwise noted references herein to sprint and petitioner will include the period during which petitioner was known as united telecommunications inc petitioner filed consolidated federal_income_tax returns for itself and its eligible subsidiaries for the and taxable years after concessions by the parties the issues remaining for decision are whether certain expenditures made by petitioner during the years in issue that are allocable to the cost of computer_software used in central office equipment coe or digital switches qualify for the investment_tax_credit itc and depreciation under the accelerated_cost_recovery_system acrs and the proper classification as recovery_property of certain telecommunications equipment known as drop and block unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings of fact1 during the taxable years in issue petitioner and its subsidiaries were engaged in the business of providing local and long-distance telephone service petitioner generally operated its business of providing telephone service through separately incorporated wholly owned subsidiaries the local companies are generally known by names indicating the parent company and their geographic location eg united of iowa or ut of florida and will be so referred to herein where reference to a specific subsidiary is necessary in all other instances references to the stipulation of facts and accompanying exhibits are incorporated herein by this reference the trial judge made the following findings_of_fact which we adopt sprint and petitioner shall be deemed to include petitioner's subsidiaries a the digital switch issue the equipment that provides the switching function that enables one telephone subscriber to connect to another has undergone an evolution from its earliest form when the switching function was performed by human operators sitting at manual switchboards manual switching was automated with the advent of electromagnetic relay switches since switching in the united_states has increasingly been done by digital switches consisting of a number of integrated circuits clocks processors and central processing units hardware digital switches operate in accordance with programmed instructions initially encoded on magnetic tape software the central processing units are specially designed computers that are used and can only be used to control the switch function during the years in issue petitioner purchased from different vendors several digital switches hardware and software for use in its telephone business generally to replace existing electromechanical switches investment tax_credits and depreciation_deductions under the acrs were claimed with respect to the total cost of each switch in the notice_of_deficiency respondent disallowed that portion of the claimed investment tax_credits and accelerated_depreciation deductions relating to the costs of the software general background broadly the three basic components of a telecommunications system are station equipment transmission facilities and switches station equipment is generally located on the customer's premises and includes such items as the telephone at a residential customer's house transmission facilities provide the paths over which information is transmitted between customers whether the medium is used for local network transmission or transmission over trunks which are lines between different networks and consist of transmission media such as copper and fiber optic cable as well as the equipment used to amplify and regenerate the transmitted signals switches connect transmission facilities at key locations and route incoming and outgoing calls the basic objective of the telephone switch is to connect any calling outlet with any wanted inlet a process that can be visualized by picturing an operator sitting at an old manual switchboard as a call is made the operator pulls a flexible cord connected to the caller's line and physically plugs it into a receptacle connected to another line in the same network or to a trunk line if the recipient is in a different network the process of switching actually involves four sequential phases each consisting of certain activities or functions the first_phase preselection encompasses activities related to recognizing a new call request and determining how to route it the second_phase of switching is call completion which entails the actual connection of the requesting outlet to the wanted inlet utilizing the determined routing and initiation of the charging process the third phase of switching is conversation the fourth and final phase is release which is the disconnection of the call completion of the charge record and restoration of the network to the normal idle state in addition to switching activities modern switching equipment must also perform certain management functions such as automatically detecting and isolating system and component malfunctions as well as provide certain customer services such as call forwarding or coin return at a pay telephone when the call is not completed the implementation of the various activities and functions of the switching process is complicated by certain system requirements including availability reliability privacy and economy which at times may conflict with one another the first requirement availability refers to the need to have sufficient paths so that a connection can be made on demand the reliability requirement refers to the need to assure that the system as a whole or a particular connection does not go down fail the privacy requirement reflects the need to switch correctly to the desired customer exclusively or not at all intentional misconnections such as those caused by attempts to avoid proper charging as well as accidental misconnections must be prevented the economy requirement refers to the need to provide service at a competitive price to that end it is necessary to avoid overbuilding a system despite the desire for availability reliability and privacy availability and privacy which generally are presumed requirements voice quality price and reliability are the bases by which systems compete with reliability being the key differentiating basis the reliability standards for telephone switches are far more stringent than for most modern computer systems an automated telephone switch comprises the switching network various interfaces and control mechanisms the heart of the switch is the network which consists of individual devices designed to connect and disconnect communication paths before integrated circuit switching automated switching was accomplished through a series of electromagnetic relays when a call was placed a physical connection path would be formed by closing the appropriate relays in its most simplified form ie a network system consisting of only two telephone customers the operation of the switch would involve nothing more than closing and opening the relay switch on the line running between the two customers when the relay was closed the lines of the two customers would be connected and the switch would have functioned enabling conversation a local telephone system may consist of hundreds of thousands of customers it would be cost prohibitive either to connect each subscriber directly to every other subscriber or to have a centralized switch within a network with the same number of direct lines as there are combinations of customers rather to satisfy the economic considerations of a telephone system the switch function in a given area is centralized at an office the central office which receives calls placed by customers and then routes those calls through one of a number of outlets to other subscribers within the local network or to other local networks via long-distance trunks the earliest automated switching systems used direct progressive control to operate the switch whereby relay switches along the path connecting the calling and the called parties would be closed as each digit in a telephone number was dialed until a complete connection was made to address certain disadvantages of progressive control systems telephone designers in the 1940s began incorporating registers devices which store and release dialed telephone numbers into telephone switches using registers systems could be devised for looking ahead to ascertain the best possible routing moreover with such use common_control or control of various telephone functions by a centralized mechanism shared by separate lines was possible by the 1950s switches used electromechanical switches and relays to accomplish the key control functions of a switch on a common_basis including determining routing seizing trunk lines and ringing the call user even identifying measuring and recording a long-distance toll call was accomplished through common_control mechanical devices with the advent of solid-state electronics some or all of the common_control functions were accomplished by utilizing integrated circuits on which processing control instructions were encoded instead of electromechanical devices opening and shutting in a predetermined programmed fashion to respond to various alternative situations electronic circuits would be opened or closed in accordance with the embedded logic in the mid-1960s new telephone switches began to use specially designed processors called stored program control spc which execute programs encoded on magnetic tape or other media rather than wired-logic to control certain switch functions at first the tendency in digitalized switch design was to centralize most switch control functions in one central processing unit by the end of it was deemed more beneficial if certain control functions were performed by decentralized processors controlled by the central processing unit the advantages of spc were that because its program was loaded by tape rather than in electromechanical devices or hard-wired integrated circuits the program could be more easily maintained or changed and the speed of electronics could be more easily harnessed to allow a large network to be controlled by a single high-speed processor design and architecture of the modern digital switch modern digital switches are designed from the ground up by a handful of manufacturers around the world in the 1980s the major north american manufacturers were itt corp northern telecom inc nti american telephone telegraph co gte corp trw vidar inc and stromberg carlson inc beginning in the late 1970s engineers designing a particular model of a switch did not merely arrange standard electronic components into a standard structure rather a particular overall structure was conceived and then the components of each of the interfaces the network devices and the control mechanisms including the encoded program were specially engineered in the context of that concept as a result of design choices and the proprietary nature of certain custom designed components many of which are patented the architecture of a modern digital switch produced by one manufacturer differed and still differs significantly from the architecture of a switch produced by another because each switch was designed for the particular parameters number of subscribers usage patterns potential for growth of a given central office location there could be differences in architecture between switches produced by the same manufacturer but installed in two different locations in addition to choices between the actual logic engineers designing the encoded programs for the control mechanisms of a modern digital switch also had the option to place various parts of the encoded logic in software ie the encoded medium that will be loaded into the central processing unit or firmware permanently encoded chips located in the central processing unit or in microprocessors located throughout the switch the choices made were determined to a large extent by the switch's architecture a switch manufacturer writes the programs and decides how they would be incorporated into the processors in the context of the design requirements of a particular model just as the architecture of the switch affects the programming the programming limitations and requirements affect the architecture of the switch the programming is also affected by the given location due to the unique parameters of a given location programs are invariably location specific because of the interrelationship of the architecture and programming and the unwillingness of manufacturers to sell the switch hardware without the switch software programming for a digital switch is written by the manufacturer of the switch and is not available from third parties absent the manufacturer's programming the manufacturer's hardware cannot operate because the design of the programming is specific to the architecture and even the location of the digital switch not only can the programming of one manufacturer not be used on the equipment of another but the programming of a switch in one location generally cannot be used on a switch of the same type in another location digital switch acquisitions --generally the particular design of the digital switches acquired by sprint during the years in issue varied from manufacturer to manufacturer and from model to model however the facts relating to the dms-100 manufactured by nti including its acquisition and software are representative of the purchases in issue although there were many design configurations and software firmware combinations none of that concerned petitioner which was interested in a turnkey switch that is sprint desired that the vendor would engineer furnish install and prepare a complete switch for service sprint's primary purpose in the procurement process was to determine which manufacturer could satisfy petitioner's requirements for the lowest price based on those criteria sprint selected a manufacturer and negotiated a final price once an agreement was reached a software load for the switch was developed by the manufacturer nti in this instance first nti technicians reviewed sprint's order to ascertain the number of lines and trunks and the types of desired features and prepared a written plan or blueprint to be used in compiling the software load the software load was then made by downloading a base load module from a software library onto a blank magnetic tape pulling down other existing modules from the software library to meet design specifications and manually installing various data information and translation codes onto the tape three copies of the software load were made two being sent to sprint and one being retained solely for safety reasons by nti nti technicians then installed the custom software load on the particular switch for which it was designed once installed the custom software load was tested and validated by nti technicians an invoice from nti indicates that on a particular switch of total hours to develop the software load hours were spent writing the software blueprint and testing and validating the installed software there was little or no time actually spent writing new software for the digital switch and there was no evidence as to how many preexisting modules were used once the equipment became operational software load updates were periodically provided by the manufacturers if there was a new feature to be added it was done at the time of the periodic update the time required to effect those modifications varied between and man-hours if the hardware of the switch was moved to a different geographic location a new custom software load would be prepared utilizing the same steps nature of sprint's possession of the software the direct sales agreement between petitioner and nti provided a warranty as to the software loads provided that sprint adequately maintained the equipment nti warranted that the software would function in accordance with the specifications applicable on the shipment date and upon its failure to do so nti would correct the failure and act to ensure that the software was operating as specified section of the sales agreement labeled software license provided that sprint was granted a nonexclusive paid-up license to use the software for its intended purpose as long as the switch was in use software is defined as computer programs contained on a magnetic tape disk semiconductor device or other memory device or system memory sprint agreed that the software provided by nti was to be treated as the exclusive property of nti to that end sprint promised to hold the software in confidence for the benefit of nti not provide or make the software available to any person except to its employees on a need to know basis not modify the software not reproduce or copy the software in whole or in part and return to nti any magnetic tape disk semiconductor device or other memory device or system and documentation or other material which had been replaced modified or updated sprint was not required to protect nti's interest in any data or information that became available to the general_public commonly known as public domain software in the event that nti modified or changed the software to permit additional features or services the updated software was to be made available to sprint at nti's then-current price for those features or services although there were significant limitations on sprint's rights in the software under section of the sales agreement sprint was given the right upon transfer of title to the digital switch to assign the license for the software or upon a lease or other nonpermanent transfer sublicense the software provided the assignee or sublicensee agreed in writing to the above terms around or sprint effected a trade of title of approximately dms-100 type digital switches with contel co another telephone company none of the switches were actually moved and service to the customers was not interrupted although neither party specifically notified nti the trade received sufficient attention in the industry to give nti at least constructive notice of the trade nti did not object to the trade respondent determined in the notice_of_deficiency that the costs of the software are not eligible for either the itc or accelerated_depreciation under the acrs because sprint received a license to use the software rather than owning the software and in any event the software is not tangible_property sprint acknowledges that the substantial value of encoded programming on software in general relates to the programming's conceptual or intangible value but nonetheless contends that sprint owned the software in issue and the software qualifies as tangible_personal_property respondent concedes that if sprint in fact owned the software and the software constitutes tangible_property sprint is entitled to the itc and accelerated_depreciation as claimed if sprint did not own the software in issue or if the software is not tangible_personal_property respondent contends that sprint is entitled to amortize the cost of the software on a straight-line basis over an 18-year period while sprint contends that the costs should be amortized in accordance with revproc_69_21 sec_4 1969_2_cb_303 the 18-year period is the class_life_asset_depreciation_range cladr midpoint_life of the switch hardware with which the software is associated revproc_69_21 sec_4 supra is the procedure pursuant to which during through sprint capitalized and amortized the cost of purchased software other than the software purchased in connection with the digital switches rather than claiming the itc and accelerated_depreciation under the acrs b drop and block issue a telephone network includes transmission facilities and station equipment or station apparatus transmission facilities consist of the wiring and ancillary equipment used to transmit telephone signals between the telephone company's central office and the customer's whether caller or callee station apparatus ie telephone modem or other device transmission facilities consist of three distinct segments the main cable either buried or aerial the wire drop wire running from the distribution network to and including the station protector also known as the block located on the outside wall of the customer's premises together the drop and block and the wire running from the station protector to and around the inside of the customer's premises the inside wiring as a public_utility the telephone industry is regulated by the federal communications commission fcc as part of its regulatory function the fcc prescribes the accounting treatment of revenues earned and expenses_incurred in the operation of a telephone business the relevant rules are set forth in c f_r part part uniform system of accounts for class a and class b telephone_companies during the years in issue all of petitioner's subsidiaries were telephone_companies subject_to part rules as of date part specified that the investment in drop and block be accounted for in fcc account no station connections as of date and in accordance with part petitioner so accounted for its investment in drop and block beginning date part was changed and specified that investment in drop and block be accumulated in fcc account no aerial and buried cable for income_tax purposes petitioner treated property in fcc account no as depreciable over years and property in fcc account no as depreciable over years in petitioner's and federal_income_tax returns the following subsidiaries of petitioner continued to account for drop and block in fcc account no treating it as 5-year_property for depreciation purposes company ut of pa saltillo carolina t t ut of new jersey ut of florida new jersey tel co united intermountain west jersey tel co ut of carolinas hillsborough-montgomery ut of indiana sussex tel co d ut of the northwest ut of ohio ut texas palo pinto in petitioner's and federal_income_tax returns the following subsidiaries of petitioner accounted for drop and block in fcc account no treating it as 15-year public_utility_property for depreciation purposes company ut arkansas ut iowa ut kansas ut minnesota ut missouri ut west respondent concedes that if the drop and block property placed_in_service during the years in issue is properly classified by reference to its pre-date inclusion in fcc account no and cladr asset guideline cla sec_48 then with the exception of the depreciation described in the preceding paragraph the depreciation claimed with respect to that drop and block per return as filed was correct petitioner is then entitled to adjustments increasing depreciation for the companies listed in the preceding paragraph for which drop and block was treated as 15-year public_utility_property on petitioner's federal_income_tax returns as filed for and petitioner concedes that if the drop and block placed_in_service during the years in issue is properly classified by reference to its post-date inclusion in fcc account no and cladr asset guideline cla sec_48 then the depreciation claimed by petitioner in its federal_income_tax returns for and with respect to such drop and block would be reduced with the result that taxable_income would be increased with respect to the companies which treated the drop and block as 5-year_property opinion i digital switches a introduction petitioner purchased central office equipment coe or digital switches for use in its business of providing telephone service petitioner claimed investment tax_credits itc and depreciation_deductions under the accelerated_cost_recovery_system acrs with respect to the total cost of each digital switch which included the cost of the custom computer_software load software load necessary to make each switch operable in the notice_of_deficiency respondent disallowed that portion of the claimed investment tax_credits and accelerated_depreciation deductions relating to the costs of the software loads the parties agree that if this court determines that petitioner owned the software loads in issue and that those software loads constitute tangible_personal_property petitioner is entitled to the claimed investment tax_credits and accelerated_depreciation deductions we conclude that petitioner owned the software loads in issue and that those software loads constitute tangible_personal_property therefore we hold that petitioner is entitled to the claimed credits and deductions b analysis today in norwest corp subs v commissioner t c ___ ___ slip op pincite we decided that operating and applications software that was subject_to license agreements entitling the taxpayer to use the software on a nonexclusive nontransferable basis for an indefinite or perpetual term qualifies for the itc as tangible_personal_property in holding that the taxpayer's acquisition of the software without any associated exclusive intangible intellectual_property rights was precisely the type of investment congress intended to encourage in enacting the itc we noted that i ntangible intellectual_property rights and the tangible or physical manifestations or embodiments of those rights are distinct property interests id at ___-___ slip op pincite citing u s c sec we see no material distinction between the software in the norwest case and the software loads in issue here in this case however respondent has raised the question of whether petitioner acquired sufficient benefits_and_burdens_of_ownership with respect to the software loads to be considered the owner of those loads for purposes of the itc and the acrs the parties agree that the issue of ownership of the software loads is governed by the substance of the sales agreements between petitioner and the various digital switch manufacturers not the labels used in those agreements see eg tomerlin trust v commissioner 87_tc_876 see also 87_tc_56 transfer of the benefits_and_burdens_of_ownership govern for federal tax purposes rather than the technical requirements of passage of title under state law the parties also agree that the direct sales agreement between petitioner and northern telecom inc nti in effect from date to date the sprint nti agreement is representative of all of the agreements pursuant to which petitioner acquired the digital switches in issue therefore we must determine whether petitioner owned the software load transferred by nti to petitioner the nti software load whether petitioner became the owner of the nti software load is a question of fact to be ascertained by reference to the sprint nti agreement read in light of the attending facts and circumstances see eg 77_tc_1221 petitioner acquired from nti magnetic tapes containing copies of the computer_software necessary to make the digital switch operable ie the nti software load and did not acquire any of the underlying exclusive intangible intellectual_property rights see eg u s c sec_101 a nonexclusive license is not within the definition of the term transfer of copyright ownership petitioner possessed all of the significant benefits_and_burdens_of_ownership with respect to those magnetic tapes nti simply did not retain a residuary interest in the nti software load commensurate with an interest typically retained by a lessor of property see 92_tc_816 interest retained by the transferor is the primary distinction between a sale and a lease first petitioner paid a fixed amount for the digital switch which included the cost allocable to the nti software load and did not incur any obligation to make further payments for that load contingent or otherwise more importantly petitioner acquired the exclusive right to use the nti software load for the useful_life of the digital switch which was tantamount to acquiring the perpetual right to use that particular load because of the interrelationship between the switch hardware and software in addition petitioner had the right to transfer the software load in conjunction with a transfer of the digital switch without nti's consent respondent attempts to characterize that right as a right without substance because any new owner of the digital switch would have to acquire a new software load unless the switch was used in the same location that condition however appears relatively unrestrictive in light of sprint's trade of approximately similar digital switches with contel co in the late 1980s which resulted in none of the switches actually changing location lastly the sprint nti agreement provided that the risk of loss with respect to the digital switch including the nti software load would pass to petitioner upon delivery respondent points to certain provisions in the sprint nti agreement as evidence that the benefits_and_burdens_of_ownership did not pass from nti to petitioner in particular respondent focuses on certain provisions in the sprint nti agreement that provide that the software transferred with the digital switch manufactured by nti was to be treated as the exclusive property and trade secret of nti and that petitioner was under certain obligations to protect nti’s interest in the software the provisions of the sprint nti agreement cited by respondent all relate to nti’s interest in the intellectual_property underlying the nti software load those provisions protect reinforce and extend nti’s intellectual_property rights in that software nti’s retention of those rights is consistent with the conclusion that petitioner owned the nti software load cf 575_f2d_400 2d cir limitations on transferee's rights in subject property that serve only to protect transferor's interest in other_property do not divest transferee of ownership although those provisions created certain obligations with respect to petitioner's ownership of the nti software load such as holding that load in confidence and only making that load available to employees on a need to know basis petitioner’s ownership_interest in that particular load remained intact moreover many of the restrictions imposed on petitioner's use of that load were also imposed on the technical and proprietary information relating to the digital switch hardware apparently however respondent does not question petitioner's ownership of that hardware in sum petitioner acquired from nti all of the significant benefits_and_burdens_of_ownership with respect to the nti software load the limitations on petitioner's use of that load served only to protect nti's underlying intellectual_property rights and did not divest petitioner of ownership in that particular load we find that petitioner owned the nti software load and did not purchase any exclusive intangible intellectual_property rights underlying that load in accordance with the parties' agreement and our holding in norwest corp subs v commissioner t c ___ we hold that petitioner owned all of the software loads used in all of the digital switches in issue and that those software loads constitute tangible_personal_property for purposes of the itc and the acrs therefore petitioner is entitled to the claimed investment tax_credits and accelerated_depreciation deductions ii the drop and block issue a introduction the drop and block portion of petitioner's telephone network consists of the wire running from petitioner's transmission network to a station protector located on the outside of a customer's premises we must determine the depreciation class of the drop and block for purposes of the acrs in accordance with norwest corp subs v commissioner t c ___ we hold today that the software loads in issue constitute tangible_personal_property for purposes of the investment_tax_credit itc and tangible_property for purposes of the accelerated_cost_recovery_system acrs although respondent does not assert that there exists a distinction in the meaning of the term tangible as it is used in the term tangible_personal_property for purposes of the itc and the term tangible_property for purposes of the acrs we believe that our reliance on the legislative_history of the itc in norwest requires at least a brief discussion of that issue as a preliminary matter sec_168 and the regulations thereunder do not define the term tangible_property for purposes of the acrs sec_168 which implements the acrs was enacted by the economic_recovery_tax_act_of_1981 erta publaw_97_34 sec 95_stat_203 the relevant committee reports accompanying the enactment of erta indicate that congress in substantial part considered the itc and the acrs to be in_pari_materia see h rept pincite s rept pincite 1981_2_cb_412 h conf rept pincite 1981_2_cb_481 this court will not create a distinction unintended by congress and thus we conclude that the software loads in issue constitute tangible_property for purposes of the acrs b discussion taxpayers have long been allowed asset depreciation_deductions in order to allow them to allocate their expense of using an income-producing asset to the periods that are benefited by that asset an allocation of depreciation to a given year represents that year’s reduction of the underlying asset through wear_and_tear 103_tc_247 affd 68_f3d_41 2d cir such wear_and_tear or using up can be thought of as being a gradual sale of the capital_asset 274_us_295 the estimation of the wear_and_tear of the capital_asset for a given period is based on the historical_cost and does not take into consideration later fluctuations in valuation through market appreciation 383_us_272 originally depreciation was calculated by apportioning the historical_cost of the asset less its salvage_value to the period the taxpayer expected to use the asset in his business 364_us_92 at one time taxpayers were required to establish the useful_life of the asset which was the period the taxpayer expected to use the asset in his trade_or_business and which did not necessarily coincide with the economic life of the asset id pincite sec_1_167_a_-1 income_tax regs for assets placed_in_service after date and before the asset_depreciation_range_system adr was the primary means of determining useful lives sec_1_167_a_-11 income_tax regs the adr was meant to objectify and standardize the useful lives of assets by grouping assets into nearly different asset guideline classes each with its own guideline period see sec_1_167_a_-11 income_tax regs revproc_77_10 1977_ 1_cb_548 taxpayers had to elect an asset_depreciation_period from the adr assigned to each guideline_class which wa sec_80 to percent of the asset_guideline_period sec_1 a - b i income_tax regs if no adr was in effect or if the taxpayer did not elect to use the adr system the useful_life was determined with reference to the facts and circumstances surrounding the asset simon v commissioner supra in congress enacted the acrs by the economic_recovery_tax_act_of_1981 publaw_97_34 sec 95_stat_203 the acrs was meant to stimulate the economy by allowing greater depreciation by taxpayers through shortened depreciation periods as well as simplifying depreciation calculations by reducing the number of property classes from around under the adr system to it was expected that the reduction in the number of property classes would help alleviate problems associated with the complexity of the adr_depreciation system s rept pincite 1981_2_cb_412 the acrs is mandatory and must be used for most depreciable_property placed_in_service after sec_168 sec_168 in relevant part provides sec_168 accelerated_cost_recovery_system a allowance of deduction --there shall be allowed as a deduction for any taxable_year the amount determined under this section with respect to recovery_property c recovery_property --for purposes of this title-- recovery_property defined -- the term recovery_property means tangible_property of a character subject_to the allowance for depreciation-- a used in a trade_or_business or b held_for_the_production_of_income classes of recovery_property --each item of recovery_property shall be assigned to one of the following classes of property b 5-year_property --the term 5-year_property means recovery_property which is sec_1245 class property and which is not year property 10-year_property or 15-year public_utility_property e 15-year public_utility_property --the term 15-year public_utility_property means public_utility_property with a present class_life of more than years the parties agree that drop and block is recovery_property to ascertain which class of property includes the drop and block it is necessary to determine the present class_life defined in sec_168 g definitions --for purposes of this section-- present class_life --the term present class_life means the class_life if any which would be applicable with respect to any property as of date under subsection m of sec_167 determined without regard to paragraph thereof and as if the taxpayer had made an election under such subsection sec_167 as it applies to sec_168 provides that the secretary shall prescribe the class lives for each class of property which will reasonably reflect the anticipated useful_life of the property class to the industry or group sec_167 the commissioner issued numerous revenue procedures pursuant to sec_167 prescribing or modifying class lives see revproc_77_10 1977_1_cb_548 revproc_72_10 1972_1_cb_721 as of date the following pertinent asset guideline classes in revproc_77_10 supra were in effect asset_depreciation_range in years asset asset guide- lower guideline upper line class description of assets included limit period limit dollar_figure telephone station equipment includes such station apparatus and connections as teletypewriters telephones booths private exchanges and comparable equipment as defined in federal communications commission part account nos and dollar_figure telephone distribution plant includes such assets as pole lines cable aerial wire underground conduits and comparable equipment and related land improvements as defined in federal communications commission part account nos and see also revproc_83_35 1983_1_cb_745 under the regulations promulgated by the fcc for class a and class b telephone_companies as of date fcc account no included the original cost of drop and block wires c f_r sec_31 pursuant to revproc_77_10 supra fcc account no has an asset_guideline_period of years making it 5-year_property under sec_168 while property in fcc account no has an asset_guideline_period of years making it 15-year public_utility_property under sec_168 the parties agree that prior to drop and block was properly included in fcc account no and thus was 5-year_property in the fcc regulations were amended so revproc_83_35 1983_1_cb_745 was meant to replace with certain modifications preceding revenue procedures including revproc_77_10 1977_1_cb_548 that prescribed asset guideline classes asset guideline depreciation periods and ranges for the class_life_asset_depreciation_range_system this revenue_procedure leaves intact the assets included and the depreciation range for asset guideline classes dollar_figure and companies having annual operating revenues exceeding dollar_figure are class a telephone_companies sprint is a class a company that drop and block was included in fcc account no c f_r sec_31 respondent argues that drop and block was fcc account no property when it was placed_in_service in and and that fcc account no property on date was 15-year public_utility_property respondent contends that she is still using the class lives that were in place on date the fcc by changing the accounting treatment of drop and block has caused the property to be classified as 15-year_property for the years after date respondent also cites various reports of the fcc which tend to support its accounting change petitioner argues that the plain language of sec_168 requires that we apply to the property the class lives that were in effect as of date thus making drop and block 5-year_property finally petitioner argues that congress has twice amended sec_168 and those amendments should be read as requiring specific authorization from congress for any departure from the date class lives public_utilities whose rates are often mandated by expenses are routinely required to utilize uniform systems of accounting promulgated by regulatory agencies see pacific drop and block is actually segregated into federal communications commission fcc account no aerial cable or buried cable for our purposes because both accounts are treated in the same fashion we need not make the distinction and will refer simply to fcc account no enters subs v commissioner 101_tc_1 gas company 98_tc_242 railroad oglethorpe power corp v commissioner tcmemo_1990_505 electric company american tel tel co v commissioner tcmemo_1988_35 telephone company for federal tax purposes if the generally accepted method_of_accounting of a taxpayer is made compulsory by a regulatory agency and the method clearly reflects income it is virtually presumed to be valid for federal tax purposes 418_us_1 the fcc accounted for drop and block in account no until when it was accounted for in account no or respondent looks to the administrative justifications for such changes although there may have been legitimate and persuasive reasons for the administrative change in accounting by the fcc as well as some industry support we do not need to reach that issue it is not for us today to decide whether the action of the fcc was valid justified or authorized instead the analysis begins with the plain meaning of the statute and for reasons which follow ends there respondent contends that the class lives have never changed that is account no has always been 15-year public_utility_property that is only one-half of the analysis for we must also apply those class lives to property as they would have been applied on date the statute in relevant part provides that present class life’ means the class_life if any which would be applicable with respect to any property as of date sec_168 emphasis added we agree with petitioner the language is not ambiguous and accordingly we need not peer into the legislative_history nevertheless such an inquiry would support our analysis the intent of the acrs was to eliminate disagreement between taxpayers and the commissioner and to stimulate economic activity one essential theme of the acrs was predictable depreciation periods that was accomplished by freezing in time the property classifications as they were on date until further amendment by congress there were to be no changes c conclusion drop and block as of date was included in fcc account no that account had an asset_guideline_period of years making it 5-year_property under sec_168 we conclude that drop and block placed_in_service in the years in question is 5-year_property for purposes of the acrs decision will be entered under rule reviewed by the court swift parr wells ruwe whalen beghe foley vasquez and gale jj agree with this majority opinion chiechi j did not participate in the consideration of this opinion colvin j dissents körner j dissenting the majority relying on norwest corp subs v commissioner t c ___ filed this date concludes that the computer_software in issue is tangible for purposes of the investment_tax_credit and for purposes of the accelerated_cost_recovery_system acrs i disagree with the conclusion reached in norwest and respectfully dissent from its application to this case i majority opinion the majority holds that based on norwest the software is tangible and further that sprint was the owner of the software i did not have a vote in norwest and therefore was unable to voice my opposition at the time of its adoption in norwest the court offers an expansive analysis that discredits the intrinsic value test unfortunately its analysis of its own test is nowhere near as thorough indeed one of the faults the court found in 90_tc_74 was that it lacked rigorous analysis norwest corp subs v commissioner supra at __ slip op pincite one would expect that the norwest majority in light of such murky reasoning as it perceived in ronnen would take the opportunity to clear the air with a definitive test or at the very least offer some compelling reasoning to abandon the established precedent of this court instead they summarily conclude with virtually no analysis that the software was tangible this conclusion is based on their interpretation of the legislative_history of the investment_tax_credit that the tangibility requirement should be construed broadly their conclusion may also be based it is not clear on the fact that norwest did not possess the right to distribute sell lease or license the software it purchased the copyright_rights a attack on the intrinsic value test the norwest majority attacks this court's implicit conclusion in ronnen that computer programs were different from the seismic data at issue in 551_f2d_599 5th cir and that the inextricable connection which existed between the seismic data and tapes in texas instruments was not present between the software and disks in ronnen norwest corp v commissioner supra at __ slip op pincite i disagree with the court's conclusion that there is no fundamental difference between seismic data and a computer_program the distinction made in ronnen v commissioner supra was appropriate and warranted by the facts the seismic data consisted of the recording of a natural phenomenon although a recording of a natural phenomenon is the result of human exertion it is neither the expression of an idea nor an un- obvious improvement of prior technology or art accordingly copyright or patent protection is not available for it software which is the result of human creativity not mere although a recording of music is a recording of a natural phenomenon which can be copyrighted it is the creative element that is copyrightable see infra exertion can exist as source code on tapes disks computer memory or written out on paper as the result of human creativity and design copyright or patent protection2 is available for it i would therefore conclude that there exists a material difference between the sound_recordings in texas instruments and the computer_software purchased by sprint and at issue in ronnen and norwest b majority's traditional approach the norwest result is based upon an interpretation of the legislative_history of the itc that the term tangible should be construed broadly and possibly in the absence of copyright_rights i agree with judge jacobs and the other dissenters in norwest that the majority's reading of the legislative_history is inappropriate for the reasons stated therein no purpose would be served to repeat those arguments there is however an additional factor in sprint not present in norwest sec_168 requires that property must be tangible to qualify for acrs treatment the majority points out that the itc and acrs were considered by congress to be in_pari_materia and therefore they extend their expansive construction of tangible_property to acrs because i disagree that the legislative_history require sec_2 traditionally software which is fundamentally a written set of instructions was protected under copyright law and infringement actions first were brought under copyright law later came a trend to allow patent protection for the design portion of computer applications petry taxation of intellectual_property sec_1 dollar_figure such a broad construction for purposes of the itc i similarly disagree with its extension to acrs absence of intellectual_property rights the second basis of the norwest majority's holding is that no copyright_rights were passed to norwest or sprint in norwest the court failed to offer any analysis or cite any cases which indicate why the presence or absence of such rights should control the character of the tangible medium which as the majority itself points out is distinct and separate_property from the copyright_rights norwest corp v commissioner supra at __ slip op pincite the notion that copyright_rights are separate and independent from a tangible embodiment is well supported in revrul_80_327 1980_2_cb_23 the rights to manufacture and distribute books were acquired with the plates used in the printing of the books the service analyzed the two types of property separately and ruled that the plates were tangible while the distribution rights were intangible there simply is no rational basis to conclude that the presence or absence of one separate and distinct property interest the intangible copyright right should control the character of other separate and independent property furthermore this approach ignores the fact that the computer source code which is intellectual_property is property separate and distinct from the copyright_rights and the tangible medium as the court_of_appeals for the sixth circuit indicated in 27_f3d_1142 6th cir computer_software can consist of three types of property the tangible computer tapes and disks the intangible source code found on the disks and the intangible copyright_rights each of these types of property must be analyzed separately unless there is some compelling reason to analyze them together a computer_program which may be the creative expression of an idea or an unobvious improvement on existing technology or art can be protected by copyright and or patent part of this property is the copyright_rights this intellectual_property can exist in multiple forms such as on disk tape computer memory or written out on paper an analysis must take place when a program is purchased as to what exactly was purchased the components must be identified and it must be determined whether there is any compelling reason to consider one or more of the components together the fallacy of the norwest approach and the majority here is illustrated by considering that if the same property had been transferred to norwest or sprint coupled with a copyright right then the property would become intangible further consider that if software was purchased in one year and the next year the right to reproduce and sell was acquired where the controlling factor for character determination is the presence of that right then the property would be tangible in year and intangible in year despite the fact that it was the same property majority opinion in conflict with case law the majority's reliance on the presence or absence of one or more intangible intellectual_property rights to control character is in direct conflict with the case law in comshare inc v united_states supra the taxpayer received by purchase the right to distribute the software despite the presence of this intangible_property right the court went on to conclude that the software was tangible thus norwest is in direct conflict with comshare the application of the rationale in norwest to this case likewise brings this case in conflict with comshare ii conservative approach rather than dispose_of a hazy test which this court adopted in 90_tc_74 for another one which is just as hazy and not supported by any case law i think we should clarify the test in ronnen and attempt to distinguish comshare inc v united_states supra to do so would leave intact our own precedent as well as its progeny that relied upon it a identify the subject property the first step in applying the intrinsic value test is to identify the subject property or in other words determine what exactly the taxpayer has purchased or created in 551_f2d_599 5th cir the court found that seismic data did not exist without the tapes upon which the data was stored and accordingly that the data and tapes were inextricably connected the intangible information could not exist without the tangible medium see bank of vermont v united_states aftr 2d pincite ustc par at big_number d vt thus the subject property was the tape that contained the seismic data in comshare the court found that the source code was the subject property but like the seismic data in texas instruments that it could not exist without the disks upon which it was stored thus there the subject property was the unit consisting of the tapes and disks which contained the source code in ronnen v commissioner supra the subject property was the source code we did not find the same inextricable connection that existed between the seismic data and tapes in texas instruments we instead found that the disks containing the source code were but one type of conduit for the ideas contained on it in revrul_80_327 supra plates to print books were purchased with the copyright_rights to reproduce and sell copies of the books the physical plates containing the creative work product were the subject property while the copyright_rights were analyzed separately in this case the subject property is the source code sprint paid a fixed amount for the right to one working copy of that software there was not simply one embodiment of the software as was the case in comshare rather the intellectual_property existed in more than one locale and sprint purchased the right to use or possess a working copy of that intellectual_property sprint possessed two copies while the manufacturer possessed one the record indicates that if sprint had lost one of its copies or if one had been destroyed it would have been provided with another by the manufacturer the copies were interchangeable there was no significance as to which copy it used where it existed or in what form it existed sprint purchased the right to use the intellectual_property of the manufacturer the nexus between the intangible information and the tangible medium is far more attenuated here than in texas instruments and like the software in ronnen is independent of the tapes upon which it was received see bank of vermont v united_states supra b characterize property once the subject property is identified it must be characterized this is a facts and circumstances analysis the focus of which is upon the relationship between the intangible intellectual_property and any tangible medium upon which it exists in texas instruments the subject property consisting of the intangible information seismic data and the tapes was permanently embodied and inextricably bound therefore the property was tangible although in texas instruments the subject property was not software we nevertheless borrowed the analysis and applied it to software in ronnen although our analysis was less than thorough we concluded that the intrinsic value of the subject software is attributable to its intangible elements rather than to its tangible embodiments ronnen v commissioner supra although this phrase is somewhat ambiguous because it appears immediately after the texas instruments analysis i would interpret it to mean that in ronnen the integral connection between the intangible and tangible present in texas instruments did not exist between the software and the physical medium the taxpayer's investment was not in an intangible which was inextricably bound to the specific tangible medium upon which it existed but rather was in the intangible alone turning to the software purchased by sprint an examination of what sprint purchased the right to a copy of source code that would operate its switches leads to the conclusion that the property right is intangible ii conclusion based on the foregoing i cannot agree with the majority that software is tangible therefore the software is not eligible for the itc or acrs treatment i believe the following analysis regarding depreciation of the software in light of it sec_3 this discussion illustrates the hazards of adopting a standard that is less than clear i cannot adequately emphasize how improper it would be to abandon our own precedent on the grounds that it is not fully developed only to replace it by an analysis that is equally undeveloped intangible character is appropriate petitioner contends that its costs should be amortized over a period no shorter than months pursuant to sec_4 of revproc_69_21 c b respondent contends that the software should be depreciated over years the asset_guideline_period for central office equipment coe for the software was an integral part of the coe revproc_69_21 supra provides in sec_4 with respect to costs of purchased software the service will not disturb the taxpayer's treatment of such costs if the following practices are consistently followed where such costs are separately_stated and the software is treated by the taxpayer as an intangible asset the cost of which is to be recovered by amortization deductions ratably over a period of five years or such shorter period as can be established by the taxpayer as appropriate in any particular case if the useful_life of the software in his hands will be less than five years under this revenue_procedure if the taxpayer uses a period shorter than years he must establish that the useful_life is less than years otherwise the commissioner will let stand the amortization period the software was separately_stated on petitioner's books and in its purchase invoices from the assets from which it was purchased the only issue is whether petitioner treated the software as an intangible asset petitioner did not originally amortize the software pursuant to this revenue_procedure but rather treated the software and coe as one whole asset and depreciated that whole asset pursuant to acrs sec_168 revproc_83_35 1983_1_cb_745 petitioner amortized all other software as an intangible and amortized it pursuant to revproc_69_21 supra over a 5-year period respondent argues that petitioner did not treat the software as an intangible and amortize it on its income_tax returns for the years in issue and that petitioner has not shown that a year amortization period is appropriate petitioner does not need to show that a 5-year period is appropriate for it did not claim an amortization period less than years respondent looks to the treatment of the coe into which the software went coe's belong to asset guideline cla sec_48 which has an asset_guideline_period of years for purposes of the class_life_asset_depreciation_range_system revproc_83_ 1983_1_cb_745 under sec_168 such property is treated as 5-year_property and depreciated over years however as we have held the software is intangible and therefore does not qualify for acrs accordingly respondent has determined that acrs treatment is not available for the software but the software is still part of the coe and therefore depreciable over years cohen chabot jacobs gerber and laro jj agree with this dissent if i had to decide whether a shorter period was appropriate i would take particular notice of the fact that the software loads were updated as often as every months but at least every years
